Title: To Benjamin Franklin from Bariatinskii, 22 December 1783
From: Bariatinskii, Ivan Sergeevich
To: Franklin, Benjamin


          Around December 14, Major Pierre-Charles L’Enfant arrived in Paris from Philadelphia on a mission from the Society of the Cincinnati. The society was a fraternal organization of Continental Army officers that had formed the previous spring as the troops were disbanding. Its aims, as stated in its institution (charter), included promoting national unity, maintaining ties of friendship, and providing financial support to members and their families. The society was open to all American officers who met particular standards of service and to generals and colonels in Rochambeau’s army. Honorary membership was to be conferred upon men whose stature and distinguished service so merited. Members would receive an “order,” initially to be a gold medal, suspended by a blue and white ribbon. In what would prove to be the most controversial provision, membership was to be hereditary, passed on to the eldest son or to worthy “collateral branches” of the family. By November, the society had established chapters in every state.
          L’Enfant, after redesigning the order to be a badge in the shape of an eagle, sailed to France to oversee its manufacture and to help organize the French branch of the organization. He carried a letter of introduction from George Washington, president general of the society. He also carried Washington’s letters to General Rochambeau, naval officers d’Estaing, de Grasse, Barras, and Destouches, former minister Gérard, and Lafayette, informing them of their election and enclosing copies of the society’s institution.
          Upon receipt of their letters, Rochambeau wrote to Minister of War Ségur, d’Estaing to Minister of the Marine Castries, and Lafayette to Vergennes, requesting them to urge the king to allow French officers to join the society. The royal council considered the matter on December 18. Louis XVI not only gave his consent, but in a highly unusual ruling that acknowledged Franco-American

friendship he granted the officers license to wear their Cincinnati badges at court. Rochambeau and his colleagues immediately began planning for the establishment of a French branch.
          The first public announcement of the society appeared on December 23 in the Gazette de France. Although it was published after the royal council had met, the article did not mention the king’s approbation. Written by Lafayette a week earlier (December 16) and sent to Vergennes for placement in the paper, the article announced L’Enfant’s arrival, stated that the association had been founded by American officers, described the badge (explaining that the “Bald-Eagle” was a species of eagle indigenous to America), and stated that General Washington had deputized Lafayette to sign up officers of the American army in Europe and had conferred upon Rochambeau and other French officers the society’s honors.
          If Bariatinskii was confused about the nature of the society— having heard, as he says here, that it had been endorsed by Congress— he was not alone. Long after the article appeared on December 23, Franklin would receive requests for assistance with applications for membership from French military officers who erroneously believed that Congress had established the Cincinnati and that Franklin was its representative in France.
          
         
          
            Monsieur,
            Paris ce 22. Decembre 1783.
          
          Les marques d’amitié et d’honnetteté, que vous m’avez données en toute occasion m’ayant habitué a avoir la plus grande confiance en votre Personne et en votre Complaisance pour moi, je prends la liberté de m’adresser à vous à l’occasion d’une nouvelle qu’on m’a dit pour certaine. Il est question d’une Resolution du Congrès, par laquelle il auroit été decidé de prier le Roy de permettre aux officiers françois, qui ont servi en Amerique d’accepter les marques d’un ordre, qui auroit été crée en memoire de la Revolution arrivée. On m’a ajouté, que cette affaire, ayant été agitée au Conseil du Roy, il y auroit été decidé d’acquiescer à la resolution du Congrès. S’il en est ainsi l’affaire va devenir incessament publique et tous les détails vont en être imprimés, et

comme je voudrois avoir la satisfaction d’en prevenir ma Cour, je vous serois bien sensiblement obligé, Monsieur, si vous me communiquiez tant la lettre du Congrès au Roy que la decision de Sa Majesté à cet égard, si elle est dejà entre vos mains, ainsi que les statuts du nouvel ordre. Je ne crois pas commettre une indiscretion en cette occasion; mais si ma demande en etoit une, je me repose sur votre amitié même, qui saura m’excuser.
          J’ai l’honneur d’être avec les sentiments d’Estime et de considération les plus distingués Monsieur, Votre trés humble et trés obëissant serviteur,
          
            Pce. Ivan Bariatinskoÿ
            à Mr. le Docteur franklin à Passy.
          
        